NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       MAR 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 KELLY RANDLE; FRED MITCHELL,                     No. 15-56097

                  Plaintiffs-Appellants,          D.C. No. 5:14-cv-02280-DDP-SP

   v.
                                                  MEMORANDUM*
 LNV CORPORATION,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Kelly Randle and Fred Mitchell appeal pro se from the district court’s order

denying their motion for relief from judgment under Fed. R. Civ. P. 59(e) and

60(b). We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1255, 1262 (9th Cir. 1993), and we affirm.

      The district court properly denied plaintiffs’ motion under Fed. R. Civ. P.

59(e) and 60(b) because plaintiffs failed to show grounds for relief. See id. at 1263

(setting forth grounds for relief under Rules 59(e) and 60(b)). Contrary to

plaintiffs’ contention, LNV waived defects in service and consented to the district

court’s jurisdiction by removing this action to the district court. See Jackson v.

Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982) (“Jurisdiction attaches if a

defendant makes a voluntary general appearance, as by filing an answer through an

attorney.” (citations omitted)). Judicial estoppel did not apply because LNV’s

position taken earlier in litigation that service was not properly effected and its

later decision to waive proper service by making a general appearance are not

inconsistent. See Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th

Cir. 2001) (“Judicial estoppel is an equitable doctrine that precludes a party from

gaining an advantage by asserting one position, and then later seeking an

advantage by taking a clearly inconsistent position.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

                                           2                                      15-56097
All pending motions and requests are denied.

AFFIRMED.




                                 3             15-56097